LONG, J.,
dissenting from the Order, would grant no further extension of the June 11, 2002, stay of implementation of Abbott IV or Abbott V. She joined in that Order solely because it was based on an application by both parties who expressed a commitment to cooperative resolution of the long-simmering Abbott dispute. Through the mediated Order of June 24, 2003, the parties have exhausted their common ground. There is therefore no further reason for delay. Although the State is facing financial difficulties, as are other states and the federal government, our constitutional mandates regarding the education of all of our children cannot be diluted in reliance thereon.
*600Concurring—Chief Justice PORITZ and Justices LaVECCHIA, ALBIN, and WALLACE-4.
Dissenting—Justice LONG—1.